Title: 5th.
From: Adams, John Quincy
To: 


       I pass’d the evening with Little and Townsend at Miss Cazneau’s. We play’d Commerce, and whist: but it was dull work. Miss Cazneau, has nothing in her person to recommend her, but a very good shape; her complexion is very dark, and not very clear. No feature of her face is peculiarly agreeable, and her eyes are rather unfavourable to her. A capricious, passionate, imprudent character is stamped upon her behaviour. She displays rather too much levity, and a trifling, uninteresting vanity is conspicuous. I call it un interesting vanity, because there is a certain kind of vanity, that I have observed in some women, which is exceedingly interesting, and which is sometimes productive of such pleasing manners, that I should be at a loss whether to call it a foible or an accomplishment. Miss Tucker, who likewise passed the evening there, is fair, rather too large for gentility, with a countenance, which has not sufficient animation or expression to be very strikingly agreeable. Her manners are pleasing; if I could find fault with any part of them; it would be with the appearance of an affectation of softness. This defect is not uncommon; but however amiable a real sweetness of disposition may be, this appearance of it in the manners is not calculated to win my heart. However if I were to judge of the tempers of these two ladies from their behaviour this evening, I should pronounce the latter, infinitely, the most amiable of the two. I came home at about 9. in the evening.
      